Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The Examiner’s statement of reasons for allowance is the following: The application is a Continuation of US Patent 10,639,365. The claims are directed to a Zika virus vaccine comprising a Zika virus having an RNA genome corresponding to the DNA sequence provided by SEQ ID NO: 72 or a variant nucleic acid having at least 80% identity to SEQ ID NO: 72, wherein said Zika virus vaccine is capable of stimulating a neutralizing antibody titer greater than 15 in at least 70% of vaccinated subjects, wherein the neutralizing antibody titer is determined using a microneutralization assay (MNso) that is free of the prior art of record. The closest prior art citing Genbank KJ776791.2 (100% sequence identiy to DNA sequence of SEQ ID NO:72) and Cox et al. (Antiviral chemistry & Chemotherapy, 24(3-4), 2015:118-126), discloses that Zika virus is in the center of an emerging crisis that requires the development of a vaccine. Cox discloses that lead candidates of treatment can likely be established using NS3 and NS5 inhibitors from other flaviviruses, and the structures presented can provide opportunities for Zika virus intervention strategies (see Abstract). The GenBank discloses only the sequence of a Zika virus and Cox does not disclose, teach or suggest the instant invention of an a Zika virus having an RNA genome corresponding to the DNA sequence provided by SEQ ID NO: 72 or a variant nucleic acid having at least 80% identity to SEQ ID NO: 72, wherein said Zika virus vaccine is capable of stimulating a neutralizing antibody titer greater than 15 in at least 70% of vaccinated subjects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648